Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 5-7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150108109 A1 to Menashes (“Menashes”).
Menashes discloses:
Regarding claim 1: 
an enclosure (e.g., heating block 210) (e.g., Fig. 2 and para 25);  
a heating surface (e.g., tubes 202, 203) with a downward slope arranged in the enclosure and defining a liquid flow path (e.g., Fig. 2 and para 25);  
a liquid inlet port (e.g., port seen at 237 of tube 230) connected to an upper portion of the heating surface so that the liquid introduced from the liquid inlet flows on the slope of the heating surface (e.g., Fig. 2 and para 25); and 
a vapor outlet port (e.g., outlet of tube 202 seen at arrow leaving tube 202 in Fig. 2) formed through a wall of the enclosure (e.g., Fig. 2 and para 25); 
wherein the heating surface comprises: 
a heat transfer pipe (e.g., heating element 620) configured to allow the flowing of a heat transfer fluid to heat the heating surface (e.g., Fig. 9 and para 39); and 
a channel piece (e.g., channels of tubes 202 and 203 seen in Fig. 2 and within tube 630) comprising a U-shaped cross-section (e.g., the lower half of tube 630 has a U-shaped cross section) with a semi-circular portion arranged around the heat transfer pipe and an upper portion (e.g., upper portion of channels of tubes 202 and 203 in Fig. 2) forming an opening on the enclosure (e.g., Fig. 2 and 9 and para 25 and 39-42);
Regarding claim 2: the device for converting a liquid into vapor of claim 1, wherein a diameter of the semi-circular portion of the channel piece is substantially equal to the diameter of the heat transfer pipe (e.g., Fig. 9 and para 39-42);
 Regarding claim 3: the device for converting a liquid into vapor of claim 2, wherein the channel piece is bent around the heat transfer pipe (e.g., Fig. 9 and para 39-42, wherein the recitation of “bent” is interpreted as a product-by-process recitation);
Regarding claim 5: the device for converting a liquid into vapor of claim 1, wherein the heating surface has a slope in the range from 1 to 4% (e.g., Fig. 2 and para 25);
 Regarding claim 6: the device for converting a liquid into vapor of claim 1, wherein the channel piece comprises at least one groove (e.g., interior of the lower half of tube 630 has a U-shaped cross section) extending on one side of the heat transfer pipe (e.g., Fig. 9 and para 39-42);
Regarding claim 7: the device for converting a liquid into vapor of claim 1, wherein the channel piece and/or the heat transfer pipe are made of a material neutral for the liquid (e.g., Fig. 2 and 9 and para 25 and 39-42, wherein a material neutral for the liquid, as best understood, is inherent.  Furthermore, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.  Since the Official Notice that stainless steel was known in the art was not traversed, it is taken to be admitted prior art.);
Regarding claim 9: the device for converting a liquid into vapor of claim 1, wherein the heat transfer pipe is configured to circulate a heat transfer fluid in a circulation direction inverse to the direction of a liquid in the channel piece (e.g., Fig. 2 and 9 and para 25 and 39-42);
Regarding claim 11:  a water generator comprising: 
a liquid flow regulator (e.g., valve disclosed in para 25) capable of generating a constant liquid flow rate in the range from 0 to 10 kg/hr (e.g., Fig. 2 and para 25); 

an energy source (e.g., power supply 486) capable of supplying a sufficient quantity of energy to the heating surface of the conversion device to heat the liquid (e.g., Fig. 4 and para 33); and
 Regarding claim 12: the vapor generator of claim 11, further comprising a source (e.g., heating element 120) for heating the heat transfer pipe of the conversion device, arranged on an inlet port of heat transfer fluid of the heat transfer pipe (e.g., Fig. 1-2 and para 19-25);
Regarding claim 13: the channel piece and/or the heat transfer pipe are made of stainless steel (e.g., As noted above, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.); and
Regarding claim 14: the material neutral for the liquid is stainless steel (e.g., As noted above, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the Fig. 2 embodiment not showing a corner piece comprising a U-shaped cross-section, it would have been obvious to one of ordinary skill in the art to modify the Fig. 2 embodiment by the Fig. 9 embodiment in order for the heating element and tube to be situated inside the base, such that the only access a user has is to a switch operationally coupled to the heater, to allow turning on the steam providing mode (e.g., para 41).



Claims 4, 7, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menashes and US 20040182855 A1 to Centanni (“Centanni”).
Menashes discloses substantially all of the features of the claimed invention as set forth above.  Menashes also discloses:
Regarding claim 10: the device for converting a liquid into vapor of claim 1, wherein the device comprises two portions: 
an upper portion (e.g., upper portion of tube 630) where the heat transfer pipe is arranged in the semi-circular portion of the channel piece (e.g., Fig. 9 and para 39-42); and 
a lower portion (e.g., lower portion of tube 630) where an electric heater (e.g., heating element 620) is arranged in the semi-circular portion of the channel piece (e.g., Fig. 9 and para 39-42). 
Menashes does not explicitly disclose the heating surface forms a spiral (as recited in claim 4).  However, Centanni discloses:
Regarding claim 4: the device for converting a liquid into vapor of claim 1, wherein the heating surface forms a spiral (e.g., Fig. 6 and 8 and para 84-86);
 Regarding claim 7: the device for converting a liquid into vapor of claim 1, wherein the channel piece and/or the heat transfer pipe are made of a material neutral for the liquid (e.g., para 52);
Regarding claim 8: the device for converting a liquid into vapor of claim 1, wherein the enclosure comprises an insulating outer jacket (e.g., electrically insulative housing 42) and a temperature-controlled inner jacket (e.g., thermal insulation material 40) (e.g., Fig. 10 and para 80); 
Regarding claim 10: an electric heating resistor (e.g., heater 131) (e.g., para 74);
Regarding claim 13: the channel piece and/or the heat transfer pipe are made of stainless steel (e.g., para 52); and
Regarding claim 14: the material neutral for the liquid is stainless steel (e.g., para 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Menashes as suggested and taught by Centanni in order to increase the heated surface area (Centanni: para 86).
Response to Amendment
The amendment of 03/23/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous drawing objections and rejections under 35 U.S.C. 112 which are no longer applicable based on the present amendments.
The remarks then address the prior art rejections.  The remarks note the obviousness rejections of claims 1-12 and then address claim 1.  The remarks describe the subject matter of amended claim 1 and then describe Menashes and the rejection of claim 1 as obvious over Menashes.  The remarks note that the rejection of claim 1 is based on Fig. 2 and 9 of Menashes and that Fig. 9 of Menashes is used for the claimed channel piece comprising a U-shaped cross-section
The remarks then assert that the double tube (630) does not have an upper portion forming an opening on the enclosure.  However, as noted above, channels of tubes 202 and 203 seen in Fig. 2 and within tube 630 correspond to the claimed channel piece and the lower half of tube 630 has a U-shaped cross section corresponding to the claimed a U-shaped cross-section while Fig. 2 shows heating block 210, which corresponds to the enclosure and the upper portion of channels of tubes 202 and 203 in Fig. 2 corresponds to the claimed upper portion forming an opening on the enclosure/heating block 210.
The remarks then assert that one of ordinary skill would not be lead to combine the heating surface of figure 2 and the double tube of figure 9 because the embodiments of Figures 2 and 9 are 
The remarks further assert there is nothing in Menashes that discloses or suggests such a modification and, presumably, if such a modification had been contemplated, it would have been described.  The remarks state that, while the Office points to paragraph 0041 of Menashes as supporting such a rationale ("such that the only access a user has is to a switch operationally coupled to the heater, to allow turning on the steam providing mode"), that statement in Menashes relates specifically to figure 9, and has nothing to do with the modification alleged by the Office. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, para 41 of Menashes specifically discusses heating element and tube is situated inside the base.  Fig. 9 of Menashes shows the lower half of tube 630 has a U-shaped cross section with heating element 620, which relates to the modification of Menashes for the claimed U-shaped cross-section.
The remarks further state that it is further unclear exactly how one would modify the arrangement of figure 2 according to the arrangement of figure 9 and, in any event, as described above, figure 9 does not show (nor does the corresponding description disclose) any arrangement that includes a U-shaped cross-section with a semi-circular portion arranged around the heat transfer pipe and an upper portion forming an opening on the enclosure, as recited by the claim. In response to applicant's argument that that it is further unclear exactly how one would modify the arrangement of figure 2 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The remarks state that figure 9 does not show (nor does the corresponding description disclose) any arrangement that includes a U-shaped cross-section with a semi-circular portion arranged around the heat transfer pipe and an upper portion forming an opening on the enclosure; however, this portion of the claim is addressed by the combination of Fig. 2 and 9 as set forth above wherein Fig. 2 shows the heating block 210 corresponding to the enclosure and Fig. 9 shows the U-shaped cross-section.
The remarks further assert that the double tube of figure 9 cannot be considered as an equivalent of the channel piece of claim 1, because the double tube of figure 9 does not form an opening on the enclosure and the double tube of figure 9 seems not intended to contain water around the heating element but only to contain two cables.  Again, it is noted that the enclosure is identified as the heating block 210 in Fig. 2 of Menashes.  In addition, para 39-40 of Menashes describe Fig. 9, which shows in perspective view a horizontal heating element 620 and matching tube 630, and nozzles 645a and 645b.  The exit nozzles 545b and 645b both have openings 555b and 655b facing upwards, such orientation may help prevent release of liquid from the heater since the liquid may be located mainly at lower parts of the tube 530, 630.
The remarks then assert that Centanni is no more relevant than Menashes and that Centanni does not disclose a channel piece comprising a U-shaped cross-section with a semi-circular portion 
The remarks also state that each of claims 2-14 depends, directly or indirectly, from independent claim 1 and, accordingly, each is patentable at least because it further narrows the scope of a patentable claim.  However, claims 2-14 are also presently rejected as set forth and explained above.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 16, 2021